Exhibit 12.1 CHARTER COMMUNICATIONS HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Six Months Ended June 30, 2007 2006 Earnings Loss from Operations before Minority Interest and Income Taxes $ (581 ) $ (740 ) Fixed Charges 909 911 Total Earnings $ 328 $ 171 Fixed Charges Interest Expense $ 893 $ 889 Amortization of Debt Costs 13 18 Interest Element of Rentals 3 4 Total Fixed Charges $ 909 $ 911 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the six months ended June 30, 2007 and 2006 were insufficient to cover fixed charges by $581 million and $740 million, respectively.As a result of such deficiencies, the ratios are not presented above.
